Citation Nr: 1040082	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to an increased evaluation for status post left knee 
meniscectomy, with degenerative changes with total knee 
arthroplasty, currently evaluated as 30 percent disabling, 
excluding the period of October 21, 2004 to November 30, 2005, 
when a temporary 100 percent evaluation was assigned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1990.

This matter is before the Board of Veterans' Appeals (Board) from 
a December 2004 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, which continued a 
30 percent evaluation for status post left knee meniscectomy, 
with degenerative changes with total knee arthroplasty.  The RO 
also granted a period of temporary total evaluation under 38 
C.F.R. § 4.30 for convalescence purposes associated with left 
knee replacement surgery.  

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  During the 
hearing, the Veteran submitted additional evidence along with a 
waiver of initial RO consideration.  A transcript of the hearing 
is associated with the claim folder. 

A total disability rating for individual unemployability 
(TDIU) was denied in an April 2008 rating decision.  The 
Veteran did not appeal that decision.  In February 2010, 
the Veteran submitted a copy of a decision from the Social 
Security Administration (SSA) which indicates that SSA 
disability benefits were awarded in part based on the 
Veteran's left knee disability.  This evidence was not 
submitted in conjunction with the increased rating claim 
on appeal, however, and it is unclear whether the Veteran 
is again seeking a TDIU.  Thus, the matter is REFERRED to 
the RO so the RO can clarify whether the Veteran is 
seeking to file another claim of TDIU.  

The issue of secondary service connection for a left shin 
condition has been raised by the record (see August 2010 
Hearing Transcript), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duties to notify and 
assist.

In February 2010, the Veteran submitted a Social Security 
Administration (SSA) decision, dated August 2009, which states 
that the Veteran has been disabled since October 2007 due to 
several conditions, to include osteoarthritis of the bilateral 
knees and status post left knee replacement.  The medical records 
upon which that decision was based are not of record.  The duty 
to assist extends to obtaining SSA records where they are 
relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).

Additionally, at his August 2010 hearing, the Veteran testified 
that he receives ongoing VA treatment for his left knee 
disability from the VA.  All VA records are constructively of 
record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
all the Veteran's VA treatment records should be obtained and 
associated with the claim file.

The Veteran also testified that his left knee condition had 
worsened since the most recent VA medical examination of the left 
knee occurred in October 2008.  In view of the Veteran's 
statement and the time that has passed since the examination, the 
Veteran should be afforded another VA examination in order to 
assess the current severity of the Veteran's service-connected 
left knee disability.

Accordingly, the case is REMANDED for the following action:

1.	Obtain updated treatment records from 
the VAMC in Denver, to include the 
Colorado Springs CBOC.

2.	Contact the SSA and obtain and 
associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records 
upon which the decisions were based.   

3.	Schedule a VA examination of the left 
knee to ascertain the current severity 
of the service-connected disability.  
The Veteran's claim file should be made 
available to the examiner.  The 
examiner should report flexion and 
extension, to include the point (in 
degrees) where motion is limited by 
pain.  The examiner should also report 
whether the left knee disability 
results in chronic residuals consisting 
of severe painful motion or weakness in 
the affected extremity and whether 
there is nonunion with loose motion 
requiring a brace.

4.	Review the claim file to ensure that 
the foregoing development has been 
completed and arrange for any 
additional development indicated.  
Then, readjudicate the claim on appeal.  
If the benefit sought remains denied, 
issue an SSOC and provide the Veteran 
and his representative an appropriate 
period of time to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NANCY SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



